Citation Nr: 1550419	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-00 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in February 2015, at which time the Board denied the Veteran's claims seeking initial increased ratings for his service-connected peripheral neuropathy of the bilateral lower extremities.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a Joint Motion for Partial Remand dated October 16, 2015, CAVC vacated the Board's February 2015 denial of initial increased ratings and remanded the case for readjudication consistent with the decision.  CAVC determined that the Board did not provide an adequate statements of reasons and bases for its decision that the Veteran was not entitled to disability ratings in excess of 10 percent for his peripheral neuropathy of the bilateral lower extremities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's neurologic impairment in his right lower extremity was manifested by constant pain, some trophic changes manifested by hair loss and shiny skin bilaterally, and decreased sensation.

2.  During the period on appeal, the Veteran's neurologic impairment in his left lower extremity was manifested by constant pain, some trophic changes manifested by hair loss and shiny skin bilaterally, and decreased sensation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2015).

2.  The criteria for an initial disability rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8521 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's pertinent service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims. The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.

The Veteran was afforded a VA examination in April 2014 which is adequate to adjudicate the Veteran's claims.  The examiner reviewed the Veteran's medical records, considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his disabilities in sufficient detail; and described the functional effects caused by his disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's peripheral neuropathy is currently rated as 10 percent disabling throughout the entire period on appeal under 38 C.F.R. § 4.124a, DC 8521.  Disability ratings for diseases of the peripheral nerves under DC 8521 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  DC 8521 provides ratings for paralysis of the external popliteal nerve.  DC 8521 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a, DC 8521.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.

The words "slight", "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

In April 2014, the Veteran was afforded a VA peripheral nerves conditions examination.  The examination report noted a diagnosis of peripheral neuropathy of bilateral lower extremities, with a date of diagnosis of "2000s."  The VA examiner noted the Veteran's reports of first noticing pain and burning in his feet shortly after completion of chemotherapy for non-Hodgkin's lymphoma.  The Veteran stated that the condition has worsened over the years and has spread from his toes to just below the knees.  Upon examination, the Veteran noted experiencing constant, moderate pain in both lower extremities.  He also reported moderate paresthesias and/or dysesthesias and severe numbness in both lower extremities.  Muscle strength testing was found to be normal.  However, the sensory examination revealed an absence of sensation to light touch in the lower leg/ankle (L4/L5/S1) and the feet/toes (L5) in both lower extremities.  The examiner noted that the Veteran had trophic changes characterized by hair loss and shiny skin in both lower extremities.  The neurological exam also showed the Veteran had mild incomplete paralysis of both the right and left external popliteal (common peroneal) nerve.

In August 2014, the Veteran's private doctor completed an examination report on a VA Hematologic and Lymphatic Conditions, including Leukemia, Disability Benefits Questionnaire.  The Veteran's private doctor did state that the Veteran currently experienced symptoms, namely neuropathic pain.

An August 2014 private treatment record notes that the Veteran presented for a follow-up regarding his neuropathy.  He described a burning discomfort which makes it hard for him to walk barefoot.  He denied any weakness in his feet or legs.  He also has venous insufficiency for which he wears compression stockings.  Upon examination, the Veteran's gait was found to be slightly wide-based.  His deep tendon reflexes were symmetric.  His plantar reflexes were not testable because of the sensitivity of his feet.

Based on a reconsideration of the record, the Board finds that throughout the period on appeal, the Veteran had, at most, moderate impairment of the external popliteal nerve in both lower extremities.  Throughout the rating period, the lower extremity peripheral neuropathy was manifested by constant pain, some trophic changes manifested by hair loss and shiny skin bilaterally, and decreased sensation in the bilateral lower extremities; however, no motor or muscle deficits were shown for either lower extremity.  While the Veteran was noted to occasionally use a cane for ambulation, which he reported was because of his neuropathy, his gait was found to be normal upon examination.  Therefore, a rating of 20 percent, but no higher, is warranted for the Veteran's service-connected bilateral lower peripheral neuropathy under DC 8521.

With the exception of some trophic changes shown in the lower extremities, symptoms present in the Veteran's lower extremities are sensory in nature.  VA regulations provide that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  The Board finds that, because the Veteran's neuropathy symptoms described above are largely sensory, service-connected peripheral neuropathy the right and left lower extremities is no more than moderate in degree and does not more nearly approximate a rating based on severe incomplete paralysis of the external popliteal nerve.  

The Board has also considered the Veteran's lay statements that lower extremity peripheral neuropathy is worse than currently evaluated.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's lower extremity peripheral neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has considered the clinical evidence and the lay statements with regard to the Veteran's symptoms, and finds that an increased rating of 20 percent, but no higher, is warranted for the period on appeal.

Other considerations

The rating criteria for peripheral neuropathy reasonably describe the Veteran's disability level and are broad enough to allow for any related symptomatology that affects the Veteran's ability to function.  The criteria allow for a rating based on the mild, moderate, or severe symptoms of incomplete paralysis, or complete paralysis.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). Here, the Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 20 percent, but no higher, for service-connected peripheral neuropathy of the right lower extremity is granted.  

Entitlement to an initial disability rating in excess of 20 percent, but no higher, for service-connected peripheral neuropathy of the left lower extremity is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


